DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on June 13, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding independent claim 5, the system appears to be directed to software per se because one of ordinary skill in the art could reasonably interpret the computing device as being implemented as software routines. Only if at least one of the claimed elements of the system is a physical part of a device can the system as claimed constitute part of a device or a combination of devices to be a machine within the meaning of 101. Examiner suggests amending the claim to recite that the computing device includes at least one processor circuit, for example, to overcome this rejection.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation "the selectable component" in [line 3].  It is unclear whether “the selectable component” refers to the first selectable component [claim 5, lines 11-12] or the respective second selectable component [claim 5, line 18].

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-2, 4-7, 13-16, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hod et al (Pub. No. US 2008/0208715) in view of Craft (Pub. No. US 2016/0104229).

Claims 1-2, 4 (Computer-readable medium)
8-1.	Regarding claim 1, Hod teaches a non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least: identify a user context associated with a user account interacting with an electronic commerce site, by disclosing that a user defines a virtual personal mall and virtual personal store in a personal storage device belonging to and/or associated with the user [paragraph 37]. The user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [paragraph 51].
Hod teaches identify a plurality of item groupings based at least in part on the user context, by disclosing that products in or associated with the virtual personal mall and/or virtual personal store may be grouped into or associated with virtual shelves [paragraphs 35]. A virtual shelf is an abstraction defined by its contents, its provider, and the users who currently have the virtual shelf in their virtual personal store [paragraph 41]. Each virtual shelf has a policy attached to it [paragraph 55].
Hod teaches determine a user-specified position for a particular item grouping of the plurality of item groupings in a user interface, by disclosing that the user constructs and may modify a virtual personal store by choosing from a list of virtual shelves [paragraph 62]. 
Hod does not expressly teach that the user-specified position for a particular item grouping of the plurality of item groupings is based at least in part on an interaction with a first selectable component within a particular region of the user interface comprising the plurality of groupings. Craft discloses providing a storefront for online shopping [paragraph 115] where a plurality of sections, or strips, visually displays images of a plurality of products [paragraph 124]. Strips may be arranged and rearranged according to a user’s preferences [paragraph 146]. Products may be determined according to user selection or according to one or more algorithms, including algorithms basing selection on degree of similarity, popularity, rating, price, or any other criteria that can be determined from available data [paragraph 151]. A product may be locked, such as by selecting a lock control [paragraph 154]. A user may initiate a matching function where matching repopulates each strip that does not contain a locked product with products that are particularly relevant to the locked products [paragraph 155]. Thus, the user-specified position of a particular strip is based at least in part of an interaction with a selectable locking control. This would allow a user to display more relevant products based on user interest. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a position of a virtual shelf of Hod, based on user selection and a locking control that prevents a section having a locked product from being repopulated, as taught by Craft. This would allow a user to display more relevant products based on user interest. 
Hod-Craft teach determine an order of placement for a plurality of user interface elements in the user interface based at least in part on a ranking of the plurality of user interface elements and the user-specified position, the plurality of user interface elements being associated with the plurality of item groupings, and the ranking of the plurality of user interface elements being based at least in part on the user context, by disclosing that the user profile may be consulted when selecting the virtual personal store providers and virtual shelves to be displayed and their order making sure, for example, that the virtual shelves matching the user’s taste and habits will be located in the first places in the list [Hod, paragraph 54]. Products are added to the user’s virtual shelves based on the virtual shelf policy, which includes determining which products should be removed from the shelf when new products arrive [Hod, paragraphs 65, 55]. Products may be locked such that sections having locked products will not be repopulated [Craft, paragraphs 154-155].
Hod-Craft teach generate an updated version of the user interface according to the order of placement of the plurality of user interface elements, wherein individual user interface elements of the plurality of user interface elements include a respective second selectable component, that upon user selection, causes a respective user interface element associated with a corresponding item grouping to be displayed in a respective user-specified position in the user interface relative to other user interface elements of the plurality of user interface elements in response to a refresh of the user interface, the respective user-specified position superseding a ranked position of the respective user interface element, by disclosing that the user may choose which items will be in each virtual personal store [Hod, paragraph 36] and define a policy associated with each shelf including a replenishment policy [Hod, paragraph 55]. The user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [Hod, paragraphs 71-72]. Products may be locked such that the system will not remove a locked product without user instruction to do so [Craft, paragraph 154] and sections having locked products will not be repopulated when refreshing the user interface [Craft, paragraph 155]. Thus, when items are replenished, a saved/locked item will remain in its position regardless of the shelf policy that updates items on the shelf.
Hod-Craft teach cause the user interface to be rendered on a client device, by disclosing that a user input and display manager is responsible for the display of the virtual personal store using views defined by the user [Hod, paragraph 52].

8-2.	Regarding claim 2, Hod-Craft teach all the limitations of claim 1, wherein the user interface comprises a first display region and at least one second display region, the user-specified position being in the first display region, and one or more user interface elements of the plurality of user interface elements that are associated with a non-selected selectable component are positioned within the at least one second display region, by disclosing displaying products in groups of virtual shelves based on respective product parameters associated with said products [Hod, paragraphs 52, 36]. Sections of products may be arranged and rearranged according to a user’s preferences [Craft, paragraph 146].

8-3.	Regarding claim 4, Hod-Craft teach all the limitations of claim 1, wherein the user context is based at least in part on at least one of a brand of an entity associated with the electronic commerce site, a client device location, an entity location, a user eligibility status, an item grouping, a type of user interface, a user interaction history, an aggregate user interaction history, an item availability, an occurrence of an event, a time, a date, a predefined list of items associated with the user account, or a seasonality, by disclosing that the user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [Hod, paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [Hod, paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [Hod, paragraph 51].

Claims 5-7, 13 (System)
8-4.	Regarding claim 5, Hod teaches the claim comprising: at least one computing device; and at least one application executable in the at least one computing device, wherein when executed the at least one application causes the at least one computing device to at least: identify a plurality of item groupings based at least in part on a user context, by disclosing that products in or associated with the virtual personal mall and/or virtual personal store may be grouped into or associated with virtual shelves [paragraphs 35]. A virtual shelf is an abstraction defined by its contents, its provider, and the users who currently have the virtual shelf in their virtual personal store [paragraph 41]. A user defines a virtual personal mall and virtual personal store in a personal storage device belonging to and/or associated with the user [paragraph 37]. The user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [paragraph 51].
Hod teaches determine an order of placement for a plurality of user interface elements within a particular region in a user interface based at least in part on the user context, a user-specified position for a specific user interface element of the plurality of user interface elements,... the plurality of user interface elements being associated with the plurality of item groupings, by disclosing that the user constructs and may modify a virtual personal store by choosing from a list of virtual shelves [paragraph 62]. The user profile may be consulted when selecting the virtual personal store providers and virtual shelves to be displayed and their order making sure, for example, that the virtual shelves matching the user’s taste and habits will be located in the first places in the list [paragraph 54]. Products are added to the user’s virtual shelves based on the virtual shelf policy, which includes determining which products should be removed from the shelf when new products arrive [paragraphs 65, 55].
Hod does not expressly teach that the order of placement for the plurality of user interface elements within the particular region is also based at least in part on an interaction with a first selectable component within the particular region of the user interface comprising the plurality of user interface elements. Craft discloses providing a storefront for online shopping [paragraph 115] where a plurality of sections, or strips, visually displays images of a plurality of products [paragraph 124]. Strips may be arranged and rearranged according to a user’s preferences [paragraph 146]. Products may be determined according to user selection or according to one or more algorithms, including algorithms basing selection on degree of similarity, popularity, rating, price, or any other criteria that can be determined from available data [paragraph 151]. A product may be locked, such as by selecting a lock control [paragraph 154]. A user may initiate a matching function where matching repopulates each strip that does not contain a locked product with products that are particularly relevant to the locked products [paragraph 155]. Thus, the user-specified position of a particular strip is based at least in part of an interaction with a selectable locking control. This would allow a user to display more relevant products based on user interest. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an order of placement for the virtual shelves of Hod, based on user selection and a locking control that prevents a section having a locked product from being repopulated, as taught by Craft. This would allow a user to display more relevant products based on user interest.
Hod-Craft teach generate an updated version of the user interface according to the order of placement of the plurality of user interface elements, wherein individual user interface elements of the plurality of user interface elements include a respective second selectable component, that upon user interaction, causes a respective user interface element associated with a corresponding item grouping to be displayed in a respective user-specified position in the user interface relative to other user interface elements of the plurality of user interface elements in response to a refresh of the user interface, by disclosing that the user may choose which items will be in each virtual personal store [Hod, paragraph 36] and define a policy associated with each shelf including a replenishment policy [Hod, paragraph 55]. The user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [Hod, paragraphs 71-72]. Products may be locked such that the system will not remove a locked product without user instruction to do so [Craft, paragraph 154] and sections having locked products will not be repopulated when refreshing the user interface [Craft, paragraph 155]. Thus, when items are replenished, a saved/locked item will remain in its position regardless of the shelf policy that updates items on the shelf. 
Hod-Craft teach cause the user interface to be rendered on a client device, by disclosing that a user input and display manager is responsible for the display of the virtual personal store using views defined by the user [Hod, paragraph 52].

8-5.	Regarding claim 6, Hod-Craft teach all the limitations of claim 5, wherein, when executed, the at least one application causes the at least one computing device to at least: receive user interface data from the client device indicating a selection of a particular selectable component of a particular user interface element; and store the user interface data in a data store, the user interface data being a factor for at least determining an updated user context, by disclosing that the user may select a product to save, which ensures that the product will not be removed from the virtual shelf due to replenishments [Hod, paragraphs 71-72]. Products may be locked such that the system will not remove a locked product without user instruction to do so [Craft, paragraph 154] and sections having locked products will not be repopulated when refreshing the user interface [Craft, paragraph 155].

8-6.	Regarding claim 7, Hod-Craft teach all the limitations of claim 6, wherein, when executed, the at least one application causes the at least one computing device to at least generate a modified user interface based at least in part on the updated user context and the selection of the particular selectable component, by disclosing that a saved product will not be removed from the virtual shelf due to replenishments [Hod, paragraphs 71-72]. Products may be locked such that the system will not remove a locked product without user instruction to do so [Craft, paragraph 154] and sections having locked products will not be repopulated when refreshing the user interface [Craft, paragraph 155].

8-7.	Regarding claim 13, Hod-Craft teach all the limitations of claim 5, wherein when executed, the at least one application causes the at least one computing device to at least determine the user context associated with a user account interacting with an electronic commerce application, by disclosing that the user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [Hod, paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [Hod, paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [Hod, paragraph 51].

Claims 14-16, 18-19 (Method)
8-8.	Regarding claim 14, Hod teaches the claim comprising: receiving, by a client device, user interface data from at least one computing device associated with an electronic commerce site, by disclosing that a user input and display manager is responsible for the display of a virtual personal store using views defined by a user [paragraph 52].
Hod teaches dynamically generating, by the client device, a user interface based at least in part on the user interface data, the user interface comprising a plurality of user interface elements corresponding to a plurality of item groupings arranged in an order based at least in part on a user context, by disclosing that a user defines a virtual personal mall and virtual personal store in a personal storage device belonging to and/or associated with the user [paragraph 37]. The user may choose the virtual shelves in their virtual personal store/virtual personal mall from a list of available virtual shelves from different virtual personal store providers, or may define virtual shelves based on parameters of their creation [paragraph 41]. A virtual shelf is an abstraction defined by its contents, its provider, and the users who currently have the virtual shelf in their virtual personal store [paragraph 41]. Each virtual shelf has a policy attached to it, composed of distribution, storage, replenishment, and deletion policy [paragraph 55]. Virtual personal store tracking is responsible for tracking virtual shelves present in a user’s virtual personal store, and their content, and of products purchased by the user to build a user profile for the user [paragraph 51]. Products in or associated with the virtual personal mall and/or virtual personal store may be grouped into or associated with virtual shelves [paragraphs 35]. The user profile may be consulted when selecting the virtual personal store providers and virtual shelves to be displayed and their order making sure, for example, that the virtual shelves matching the user’s taste and habits will be located in the first places in the list [paragraph 54]. Products are added to the user’s virtual shelves based on the virtual shelf policy, which includes determining which products should be removed from the shelf when new products arrive [paragraphs 65, 55].
Hod does not expressly teach individual user interface elements comprising a respective selectable component within a particular region of the user interface comprising the plurality of user interface elements corresponding to the plurality of item groupings, the respective first selectable component being configured to cause a respective user interface element to be displayed in a specific position within the particular region of the user interface relative to other user interface elements in response to a refresh of the user interface. Craft discloses providing a storefront for online shopping [paragraph 115] where a plurality of sections, or strips, visually displays images of a plurality of products [paragraph 124]. Strips may be arranged and rearranged according to a user’s preferences [paragraph 146]. Products may be determined according to user selection or according to one or more algorithms, including algorithms basing selection on degree of similarity, popularity, rating, price, or any other criteria that can be determined from available data [paragraph 151]. A binary locking indicator is associated with each product in each strip that allows a product to be locked by selection of a locking icon [paragraph 154]. A user may initiate a matching function where matching repopulates each strip that does not contain a locked product with products that are particularly relevant to the locked products [paragraph 155]. This would allow a user to display more relevant products based on user interest. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for each product in the virtual shelf of Hod, icons that enable the user to lock each product, as taught by Craft. This would allow a user to display more relevant products based on user interest.
Hod-Craft teach rendering, by the client device, the user interface via a display of the client device, by disclosing that a user input and display manager is responsible for the display of the virtual personal store using views defined by the user [Hod, paragraph 52].

8-9.	Regarding claim 15, Hod-Craft teach all the limitations of claim 14, further comprising: identifying, by the client device, a user selection of a second selectable component for a particular user interface element of the plurality of user interface elements; and sending, by the client device, interaction data including the user selection of the second selectable component to the at least one computing device, by disclosing that a binary locking indicator is associated with each product in each strip that allows a product to be locked by selection of a locking icon [Craft, paragraph 154].

8-10.	Regarding claim 16, Hod-Craft teach all the limitations of claim 15, wherein the user interface comprises a first user interface, and the method further comprises: receiving, by the client device, a request to refresh the first user interface, by disclosing that user actions include virtual shelf update [Hod, paragraph 69; Craft, paragraph 155].
Hod-Craft teach obtaining, by the client device, updated user interface data based at least in part on the interaction data and an updated user context; and generating, by the client device, a second user interface based at least in part on the updated user interface data, wherein the particular user interface element is positioned in the second user interface at the specific position, by disclosing that products may be locked such that the system will not remove a locked product without user instruction to do so [Craft, paragraph 154] and sections having locked products will not be repopulated when refreshing the user interface [Craft, paragraph 155].

8-11.	Regarding claim 18, Hod-Craft teach all the limitations of claim 14, wherein the plurality of item groupings are further arranged according to at least one selection of the respective selectable component for at least one of the plurality of user interface elements, by disclosing that products may be locked such that the system will not remove a locked product without user instruction to do so [Craft, paragraph 154] and sections having locked products will not be repopulated when refreshing the user interface [Craft, paragraph 155].

8-12.	Regarding claim 19, Hod-Craft teach all the limitations of claim 14, wherein the user interface comprises a first region and at least one second region, and the specific position being within the first region, and user interface elements comprising a selected selectable component being positioned within the first region and user interface elements comprising an unselected selectable component being positioned within the at least one second region of the user interface, by disclosing displaying products in groups of virtual shelves based on respective product parameters associated with said products [Hod, paragraphs 52, 36]. Products may be locked such that the system will not remove a locked product without user instruction to do so [Craft, paragraph 154] and sections having locked products will not be repopulated when refreshing the user interface [Craft, paragraph 155]. Thus, the shelf containing the locked product may reside in a first section whereas other shelves not containing a locked product will reside in a different section.

9.	Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hod et al (Pub. No. US 2008/0208715), in view of Craft (Pub. No. US 2016/0104229), and further in view of Geikie et al (Pub. No. US 2010/0217681).

9-1.	Regarding claim 3, Hod-Craft teach all the limitations of claim 2. Hod-Craft does not expressly teach wherein the first display region comprises a subset of the user interface elements of the plurality of user interface elements, the user interface being configured to allow reordering of individual user interface elements in the subset of the plurality of user interface elements relative to one another via user interaction. Geikie discloses providing virtual shelves and allowing a user to drag and drop one or more products onto the shelves, including rearranging items on a shelf or between shelves [paragraph 20]. This would provide a more user-friendly interface by allowing users to arrange products as they see fit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to reorder items on virtual shelves, as taught by Geikie. This would provide a more user-friendly interface by allowing users to arrange products as they see fit.

9-2.	Regarding claim 12, Hod-Craft teach all the limitations of claim 5. Hod-Craft do not expressly teach wherein the user interaction comprises a dragging action. Geikie discloses providing virtual shelves and allowing a user to drag and drop one or more products onto the shelves, including rearranging items on a shelf or between shelves [paragraph 20]. This would provide a more user-friendly interface by allowing users to arrange products as they see fit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to reorder items on virtual shelves, as taught by Geikie. This would provide a more user-friendly interface by allowing users to arrange products as they see fit.

9-3.	Regarding claim 20, Hod-Craft teach all the limitations of claim 19, wherein a subset of the user interface elements of the plurality of user interface elements are included in the first region, by disclosing that products in or associated with the virtual personal mall and/or virtual personal store may be grouped into or associated with virtual shelves [Hod, paragraphs 35].
	Hod-Craft do not expressly teach the method further comprises: receiving, by the client device, a user interaction requesting a reordering of a first user interface element in the subset of the user interface elements with respect to a second user interface element in the subset of the user interface elements; and modifying, by the client device, the user interface based at least in part on the user interaction such that a respective position of the first user interface element and the second user interface element are changed according to the reordering. Geikie discloses providing virtual shelves and allowing a user to drag and drop one or more products onto the shelves, including rearranging items on a shelf or between shelves [paragraph 20]. This would provide a more user-friendly interface by allowing users to arrange products as they see fit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to reorder items on virtual shelves, as taught by Geikie. This would provide a more user-friendly interface by allowing users to arrange products as they see fit.

10.	Claims 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hod et al (Pub. No. US 2008/0208715), in view of Craft (Pub. No. US 2016/0104229), and further in view of Cherry (U.S. Patent No. 7,082,409).

10-1.	Regarding claim 8, Hod-Craft teach all the limitations of claim 7. Hod-Craft do not expressly teach wherein the plurality of user interface elements of the modified user interface are arranged such that the particular user interface element is displayed in the respective user-specified position and the other user interface elements are rearranged according to the updated user context. Cherry discloses providing shelves having a number of items that can be ranked within a single category of product [column 17, lines 19-25]. A search may be conducted to construct a shelf comprising results of the search [column 17, lines 39-44]. Results of the search may be refined by product characteristics, including manufacturer, model, size, color, etc. [column 17, lines 46-49]. A single Shelf may be provided that displays regularly purchased products, or Favorites, the user has among the products offered by the retailer [paragraph 17, lines 58-61]. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the saved products of Hod-Craft onto a designated shelf for displaying Favorites, as taught by Cherry. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items.

10-2.	Regarding claim 9, Hod-Craft teach all the limitations of claim 5. Hod-Craft do not expressly teach wherein the respective user-specified position comprises a static position such that a respective user interface element remains in a same position in the user interface in response to the refresh of the user interface while an arrangement of one or more other user interface elements in the user interface changes. Cherry discloses providing shelves having a number of items that can be ranked within a single category of product [column 17, lines 19-25]. A search may be conducted to construct a shelf comprising results of the search [column 17, lines 39-44]. Results of the search may be refined by product characteristics, including manufacturer, model, size, color, etc. [column 17, lines 46-49]. A single Shelf may be provided that displays regularly purchased products, or Favorites, the user has among the products offered by the retailer [paragraph 17, lines 58-61]. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the saved products of Hod-Craft onto a designated shelf for displaying Favorites, as taught by Cherry. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. Sombrero 

10-3.	Regarding claim 10, Hod-Craft teach all the limitations of claim 5. Hod-Craft do not expressly teach wherein the user interface includes a first display region and at least one second display region, the user-specified position is in the first display region, and prior to selection of the selectable component, the respective user interface element is displayed in the at least one second display region. Cherry discloses providing shelves having a number of items that can be ranked within a single category of product [column 17, lines 19-25]. A search may be conducted to construct a shelf comprising results of the search [column 17, lines 39-44]. Results of the search may be refined by product characteristics, including manufacturer, model, size, color, etc. [column 17, lines 46-49]. A single Shelf may be provided that displays regularly purchased products, or Favorites, the user has among the products offered by the retailer [paragraph 17, lines 58-61]. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the saved products of Hod onto a designated shelf for displaying Favorites, as taught by Cherry. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. Thus, items selected for saving would be moved to the shelf designated for the user’s Favorite items.

10-4.	Regarding claim 11, Hod-Cherry teach all the limitations of claim 10, wherein the first display region comprises a first user interface element in a first position and a second user interface element in a second position, and the user interface is configured such that a user interaction within the first display region causes a user-specified change of at least one of the first position or the second position, by disclosing providing a Favorites shelf where selection of a product to save would move the product to the Favorites shelf [Cherry, column 17, lines 58-61; Hod, paragraph 72].

10-5.	Regarding claim 17, Hod-Craft teach all the limitations of claim 16. Hod-Craft do not expressly teach wherein a first arrangement of the other user interface elements in the first user interface differs from a second arrangement of the other user interface elements in the second user interface. Cherry discloses providing shelves having a number of items that can be ranked within a single category of product [column 17, lines 19-25]. A search may be conducted to construct a shelf comprising results of the search [column 17, lines 39-44]. Results of the search may be refined by product characteristics, including manufacturer, model, size, color, etc. [column 17, lines 46-49]. A single Shelf may be provided that displays regularly purchased products, or Favorites, the user has among the products offered by the retailer [paragraph 17, lines 58-61]. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the saved products of Hod onto a designated shelf for displaying Favorites, as taught by Cherry. This would help facilitate the task of shopping since designated items would be fixed at a certain shelf while other shelves would still be available for finding items. Thus, items selected for saving would be moved to the shelf designated for the user’s Favorite items, changing the arrangement of items on the shelves.

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 5, 14, and 15.
	Regarding the rejection of claims 5-13 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, the amendments discussed during the interview conducted on May 12, 2022 that would overcome the rejections have not been made in Applicant’s amendments dated June 13, 2022. Therefore, the rejection of claims 5-13 under 35 U.S.C. 101 are maintained.
Regarding independent claims 1, 5, and 14, Applicant alleges that Hod et al (Pub. No. US 2008/0208715) does not teach the claims as amended. Examiner has rejected claims 1, 5, and 14 under 35 U.S.C. 103 as being unpatentable over Hod et al (Pub. No. US 2008/0208715) in view of Cherry (U.S. Patent No. 7,082,409). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Applicant states that dependent claims 2-4, 6-13, and 15-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 5, and 14. However, as discussed above, Hod in view of Craft are considered to teach claims 1, 5, and 14, and consequently, claims 2-4, 6-13, and 15-20 are rejected.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178